Citation Nr: 1104593	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-38 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for psychiatric disability, to 
include post-traumatic stress disorder (PTSD), bipolar disorder 
and intermittent explosive disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the Department 
of Veterans (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a Board hearing in September 2010.  At 
the hearing, the Veteran submitted additional evidence with a 
waiver of initial RO consideration of the evidence.

Although the claim was originally characterized as entitlement to 
service connection for PTSD, the evidence reflects that the 
Veteran has also been diagnosed with bipolar disorder and 
intermittent explosive disorder.  To adequately reflect the 
claim, the issue has been amended accordingly.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that additional development is required before 
the appeal may be adjudicated, for the reasons set forth below.

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (under the criteria of American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM -IV), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 4.125 (2010).

VA considers diagnoses of mental disorders in accordance with the 
DSM-IV. 38 C.F.R. § 4.125 (2010).  The DSM-IV criteria for a 
diagnosis of posttraumatic stress disorder include:  A) exposure 
to a traumatic event; B) the traumatic event is persistently 
experienced in one or more ways; C) persistent avoidance of 
stimuli associated with the trauma and numbing of general 
responsiveness is indicated by at least three of seven symptoms; 
D) persistent symptoms of increased arousal are reflected by at 
least two of five symptoms; E) the duration of the disturbance 
must be more than one month; and F) the disturbance causes 
clinically significant distress or impairment in social, 
occupational, or other important areas of functioning.  DSM-IV, 
Code 309.81.

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent with 
the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2010); 38 U.S.C.A. § 1154(b) (West 2002).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304 governing 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressors.  The rule now provides that if a 
stressor claimed by a veteran is related to the veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and the veteran's symptoms are 
related to the claimed stressors, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressors.  
38 C.F.R. § 3.304(f)(3) (2010).

The Veteran alleges that his PTSD results from events which 
occurred along the demilitarized zone (DMZ) in Korea from 
November 1968 to December 1969.  Specifically, the Veteran 
reports that he served with the 2nd Infantry Division and that he 
was sent to work on the Imjin River on a civilian boat that was 
converted to a military boat and that he worked with the crew at 
night patrolling the river.  He reports that he was involved with 
gun fights with the North Koreans at night and that he would help 
search for bodies in the river and pull them into the boat.  He 
also recalls that he received combat pay for his reported duties.  

The Veteran's service personnel records indicate that he served 
in Korea from November 1968 to December 1969 and that he was 
assigned to Company D, 702nd Battalion, as a general vehicle 
repairman.  Through written statements, articles and hearing 
testimony, the Veteran has submitted competent credible evidence 
that the 702nd Maintenance Battalion helped serve with the 2nd 
Infantry Division and that the 2nd Infantry Division was involved 
in some combat activities along the DMZ in Korea.  He testified 
at the September 2010 hearing that as a vehicle repairman, he had 
knowledge of how to work with motors and that he and his buddy, 
Michael Holland, had volunteered to work on a boat that was used 
to patrol the Imjin River along the DMZ.  He reported that he 
experienced many stressful moments such as being shot at by the 
North Koreans and handling dead bodies.

Thus, considering the contentions of record, the Board finds that 
the revised regulations with respect to establishing a stressful 
event are applicable here.  

Furthermore, current VA medical records show that the Veteran has 
been diagnosed with PTSD, bipolar disorder and intermittent 
explosive disorder.  Thus, the Board finds that a VA examination 
is needed to clarify whether the Veteran has a psychiatric 
disorder, to include PTSD, bipolar disorder and intermittent 
explosive disorder that is related to his service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
opportunity to submit or identify any 
additional evidence relevant to his service 
connection claim for a psychiatric 
disability, to include PTSD, bipolar disorder 
and intermittent explosive disorder.

2.  Thereafter, the RO should arrange for the 
Veteran to be scheduled for a VA examination 
in connection with his claim.  If a 
psychiatrist is not available to conduct the 
examination, an examination by a mental 
health professional qualified to conduct such 
an examination should be arranged.  The 
claims folder and a copy of this REMAND must 
be made available to the examiner in 
conjunction with the examination. The 
examination report must include responses to 
the each of the following items:

a. Based on a review of the claims folder and 
the examination findings, provide a diagnosis 
of any psychiatric disorder(s) that are 
present, including PTSD, bipolar disorder and 
intermittent explosive disorder.

b. If a psychiatric disorder is found, state 
a medical opinion as to the likelihood (at 
least as likely as not, i.e., is there a 
50/50 chance) that it is etiologically 
related to or began during the Veteran's 
active military service, as opposed to its 
being due to some other factor or factors.

c. If the examiner determines that the 
Veteran suffers from PTSD, the examiner 
should comment as to whether that claimed 
stressor is adequate to support a diagnosis 
of PTSD; and 2) whether it is at least as 
likely as not that the Veteran's current PTSD 
disability is related to the claimed 
stressor.

Note: The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a certain 
conclusion as it is to find against it.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  

3.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for a psychiatric disability, to 
include PTSD, bipolar disorder and 
intermittent explosive disorder on the 
merits.  The readjudication must consider the 
applicability of 75 Fed. Reg. 39843 (July 13, 
2010) regarding lay evidence.  If the claim 
is denied, a supplemental statement of the 
case must be issued, and the appellant 
offered an opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


